o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date conex-127687-09 number info release date uil the honorable john cornyn united_states senator providence tower spring valley road suite 1125e dallas texas attention ---------------------- dear senator cornyn i am responding to your letter dated date on behalf of your constituent ---------- --------------------------------------------- --------------------wrote about the taxation of payments made under the department of defense housing assistance program hap as expanded by the american_recovery_and_reinvestment_act_of_2009 arra the department of defense hap provides payments to certain employees and members of the armed_forces to offset the adverse effects on housing values that result from military base realignment or closure title of the united_states_code u s c section sec_132 of the internal_revenue_code code provides an income_tax exclusion for payments under hap as in effect on the day of enactment of this subsection the congress enacted sub sec_132 on date thus sec_132 only provides an income_tax exclusion for payments made under hap as in effect on date sec_1001 of arra expanded the statute that authorizes the department of defense to make hap payments u s c section under the aara amendments the department of defense can make hap payments to additional categories of eligible individuals including those adversely affected by the round of defense base closures and realignments certain wounded members of the armed_forces and their spouses and certain members of the armed_forces permanently reassigned during the mortgage crisis unless specifically excluded from income under some provision of the code gross_income for federal_income_tax purposes includes all income from whatever source derived code sec_61 the exclusion from income in code sec_132 that conex-127687-09 applies to hap payments that were in effect on date does not apply to the additional categories of hap payments that the congress enacted as part of arra when congress expanded the categories of payments that the department of defense can make under hap it did not make a corresponding amendment to code sec_132 to expand the categories of hap payments that individuals can exclude from income because no other code provision excludes these hap payments from income individuals receiving those payments must include them in income to the extent such payments exceed the fair_market_value of the property relinquished in exchange for such payments moreover because individuals receive hap payments for the performance of services they must include these amounts in income as compensation_for services additionally these payments are wages for federal_insurance_contributions_act tax purposes --------------------said he cannot pay the taxes associated with the hap payment that he is eligible to receive from the department of defense he believes that hap benefits as expanded by arra should not be subject_to taxation while we are sympathetic to ----------------------plight to exclude these benefits from taxation would require legislative action by the congress i hope this information is helpful if we may be of further assistance please contact me or ---------------------of my staff at --------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
